DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurreri et al. (US 10,768,374 B2, hereinafter “Gurreri”).
Claim 1.  Gurreri discloses an optical-electrical connector, comprising:
	an optical connector module (22); and 
	an electrical connector module (80), slidably connected to the optical connector module (via contact holder 72), wherein when the optical-electrical connector is taken away from an optical adapter (28), the electrical connector module is released from the optical adapter earlier than the optical connector module, and the optical connector module is driven to release from the optical adapter.  Note the optical connector module (22) is longer than the electrical connector module (80).  Thus, when sliding the assembly out of the adapter (28) the electrical connector module would necessarily be removed from the adapter earlier than the optical connector module.

    PNG
    media_image1.png
    319
    695
    media_image1.png
    Greyscale

	Claim 2.  The optical-electrical connector is inserted into the optical adapter (28), the optical connector module is coupled to the optical adapter earlier than the electrical connector module.  Similar to the rationale of claim 1, the optical connector module is longer than the electrical connector module such that when the assembly is plugged into adapter (28) the optical portion is coupled earlier than the electrical portion (Fig. 1).
	Claim 9.  Guereri discloses an optical-electrical module, comprising:
an optical adapter (28); and
an optical-electrical connector (22 and 72), coupled to the optical adapter (28), and having an optical connector module (22) and an electrical connector module (80), slidably connected to the optical connector module (via contact holder 72), wherein the optical-electrical connector (22 and 72) is taken away from the optical adapter (28), the electrical connector module is released from the optical adapter earlier than the optical connector module, and the optical connector module is driven to release from the optical adapter.  Note the optical connector module (22) is longer than the electrical connector module (80).  Thus, when sliding the assembly out of the adapter (28) the electrical connector module would necessarily be removed from the adapter earlier than the optical connector module.
Claim 11.  Guereri discloses a base (at 94 in Fig. 1) coupled to the optical connector module, wherein the base has a sliding hole, and the electrical connector module is slidably disposed into the sliding hole.  See Fig. 1 and 6.  The sliding hole is not labeled, however, the sideview of Fig. 6 shows the hole for the conductors to slide through at the base (96).
Allowable Subject Matter
Claims 3-8 and 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of record do not teach a base coupled to the optical connector module and having a sliding hole, and the electrical connector module slidably disposed into the sliding hole; and a sliding cover, slidably disposed on the base, wherein after the electrical connector module is released from the optical adapter by sliding the sliding cover, the optical connector module is released from the optical adapter.
The prior arts of record do not teach a rotating member pivotally connected to the optical adapter, wherein the electrical connector module is pushed to release from the optical adapter in a drawing direction by rotating the rotating member, and the optical connector module is released from the optical adapter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892:B-H.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883